Citation Nr: 1541599	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-40 792	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for hypertension.

2.  Entitlement to service connection, to include on a secondary basis, for residuals of a cerebrovascular accident (CVA).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971. 

These matters come to the Board of Veteran's Appeals (Board) on appeal from decisions issued by Department of Veterans Affairs (VA) Regional Offices (ROs). An August 2010 rating decision by the Muskogee, Oklahoma RO denied service connection for hypertension and CVA.  The Veteran perfected an appeal as to these issues.  Furthermore, the claim of TDIU was part and parcel of a claim of entitlement to an increased disability rating for PTSD which was adjudicated in a previous Board decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU claim was adjudicated by the RO in Jackson, Mississippi in a September 2013 supplemental statement of the case (SSOC).  Jurisdiction currently resides at the Jackson RO.

In February 2013, the Board remanded the Veteran's claims.  In an August 6, 2014, decision, the Board denied service connection for hypertension and CVA, and denied entitlement to a TDIU.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), and in a May 22, 2015 Order, the Court granted a Joint Motion for Remand filed by the parties, and vacated the August 2014 Board decision and remanded the matters back to the Board.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In the Joint Motion for Remand, the parties determined that the Board erred in relying on the report of a June 2013 VA examination.  The parties to the joint motion determined that the June 2013 examination report was deficient in three respects:  First, the examiner did not provide a rationale for the opinion that the Veteran's hypertension and CVA were not caused by, related to, or worsened beyond natural progression by service or service-connected disability.  Second, the examiner did not indicate the basis for the conclusion that "the preponderance of medical opinion does not support PTSD as a source of aggravation beyond natural progression of hypertension", or that "the preponderance of medical opinion does not recognize a nexus of connection between PTSD or neck/back strain and CVA." 
Third, the examiner "summarily" concluded that the positive nexus opinions on file were without merit.

Given the concerns of the parties to the joint motion, the Board will remand the case for another VA examination, preferably by a different examiner.

The parties to the joint motion intimated that the Board's February 2013 remand to obtain another VA medical opinion was inappropriate in light of the presence of two positive nexus opinions on file.  By extension, the parties perhaps mean to suggest that a further remand would also be inappropriate, and instead urge the Board to grant the claims on appeal at this time.  The Board points out that, the understanding of the parties to the joint motion notwithstanding, the two medical opinions to which they refer contain many of the same inadequacies as the June 2013 VA examination.  The Board finds at this point that neither opinion establishes entitlement to the benefits sought to the extent that further development by VA would be inappropriate.  

In short, further development in the form of another VA examination or opinion is warranted and appropriate.

The Veteran's current representative has requested that the Board obtain a medical opinion in this case through the mechanism of an Independent Medical Examination (IME) opinion, because of what the representative believes is the medical complexity of the case.  The representative has not offered an explanation as to how this appeal involves the requisite medical complexity, and the Board at this points finds that an IME opinion is not required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination by a physician with appropriate expertise, preferably one who has not previously examined the Veteran, to determine the nature and etiology of the Veteran's hypertension; and the nature and etiology of the 
Veteran's CVA.  The claims files should be made available to the examiner for review.  If the Veteran does not report for the scheduled examination, the AOJ should arrange for review of the claims files by a physician with appropriate expertise.

The examiner/reviewing physician should provide an opinion with respect to each of the following: 

   A.  Is it at least as likely as not that the Veteran's
   hypertension is caused or aggravated (i.e., chronically
   worsened) by his service-connected disabilities, 
   specifically PTSD and/or back disability?  
   
   B.  Is it at least as likely as not that the Veteran's CVA 
   was caused or aggravated by his service-connected 
   disabilities, specifically PTSD and/or back disability?  

In answering the above questions, the examiner is specifically requested to review the January 22, 2010 opinions by Dr. Fox and the physician whose signature is illegible.  The examiner/reviewing physician should also, to the extent possible, review the following sources of medical literature, in addition to any other medical literature the examiner/reviewing physician believes is relevant to the above questions:  VA Fast Letter 01-05 (Jan. 16, 2001) and the citations contained therein (located in the claims files); Stress and Hypertension, Kulkarni, O'Farrell, Erasi, Kochar (excerpt located in the claims files); The Merck Manual entry on high blood pressure (located in the claims files); the article on Essential Hypertension by the Milton S. Hershey Medical Center College of Medicine (located in the claims files); the excerpt from Essential Hypertension and its Causes by Korner (located in the claims files); Recognition and Treatment of Posttraumatic Stress Disorder, Davidson Jr. (2001), JAMA 286(5): 584-87; Posttraumatic Stress Disorder in the Community: an Epidemiological Study, Davidson Jr, Hughes, Blazer, George (1991), Psychol. Med. 21(3): 713-21; and Posttraumatic Stress Disorder: the Burden to the Individual and Society, Kessler (2000), J Clin. Psychiatry 61 (suppl 5): 4-12.  

A complete rationale for each opinion offered should be included by the examiner/reviewing physician, and should include a discussion of the two January 2010 private medical opinions and the medical literature pertaining to the relationship of PTSD and/or back disorders on the development or aggravation of hypertension and CVA.
 
2.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims on appeal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ. The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ. Kutscherousky v. West, 12 Vet. App. 369(1999). 

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014). 





_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




